Order dismissing report affirmed. In this action of contract or tort in three counts for the same cause of action brought by the buyer against the seller of a repossessed motor vehicle, the judge found for the defendant and made special findings supported by the evidence, and therefore conclusive (Piekos v. Bachand, 333 Mass. 211, 213), that the seller, prior to the sale and delivery on September 22, 1959, had fully repaired the vehicle which to the buyer’s knowledge had been in a collision; that the buyer, who still uses the vehicle, had made no complaints to the seller until July 6, 1960; that there was no breach of warranty, express or implied; and that there was no fraud or deceit practised by the seller in the sale to the buyer. The buyer’s draft report relating to the denial of his motion for a new trial, not having been filed within five days of notice of the judge’s decision, as required by Rule 27 of the Rules of the District Courts (1952), was rightly dismissed. All questions of law were properly disposed of in the comprehensive opinion of the Appellate Division.